PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/554,793
Filing Date: 26 Nov 2014
Appellant(s): Chavarria et al.



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/8/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/12/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 8 of the Brief, Appellant argues that the rejections under 35 USC 101 should be reversed because “in contrast to conventional computer-based recommender systems that initially sort an individual’s own purchases or interest survey responses into conventional merchandise categories (e.g., sporting goods) and then recommend related goods based on that conventional category, Appellant’s claimed system first organically derives groups of cardholders (from a raw electronic data set originally accumulated for a different purpose), such that the groups may cross the boundaries of (or even be completely unrelated to) any traditionally recognized category of merchandise.” Appellant asserts that “[t]his unconventional approach enables the claimed system to produce improved predictions, relative to conventional systems, of an individual’s purchases”. Such assertions appear to rely entirely on the claimed invention’s purported commercial improvements over previous systems.  That is, the purported improvements are to the categorization or grouping of potential purchasers (i.e., cardholders) and to predictions of individual purchases of those potential purchasers.  These purported improvements are entirely commercial in nature.  Neither 
The CAFC, in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016), considered whether the claims at issue were focused “on the specific asserted improvement in computer capabilities…or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.”  Further, the Court in Enfish noted that the claims at issue were considered eligible because “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”  The present specification makes clear that the hardware and software technology used to implement the invention is generic in nature (see paragraphs [0057]-[0063]) and interchangeable with any devices or systems capable of performing the disclosed methodology. (See paragraph [0064]: “This written description uses examples, including the best mode, to enable any person skilled in the art to practice the disclosure, including making and using any devices or systems and performing any incorporated methods.”) The Examiner asserts that grouping or characterizing cardholders and subsequently predicting purchasing behavior of cardholders amounts to a series of “economic tasks”.  Further, the Examiner asserts that the presently claimed and disclosed use of technology invokes computer technology in its ordinary capacity merely as a tool.  Accordingly, following the considerations of technological improvement in Enfish, the claims should not be considered eligible based on Appellant’s purported improvements.
Ex parte Del Bene, No. 2017-009185 (PTAB Feb. 28, 2019). While PTAB decisions may be informative with regarding to eligibility considerations, they are not controlling of Examination procedure and are not precedential with regard to applications on which they do not rule.  The Examiner is unaware of any definition of “technology” under which “consumer behavior prediction” is purported to fall and is unaware of any judicial precedence that would render improvements to entirely economic or commercial techniques eligible. As noted in MPEP 2106.05(a), “an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”  Appellant appears to make the argument that an improvement to a fundamental economic concept (i.e., predicting consumer purchasing behavior) is an improvement in technology.  The Examiner respectfully disagrees, as such a finding is inconsistent with those made by the Courts.  Accordingly, the Examiner asserts that the claims do not amount to an improvement to any technology or technical field, and the rejection should be maintained and the claims considered ineligible.


creating…a plurality of cardholder categories by parsing the stored transaction data, wherein each category links a set of account identifiers with a respective set of merchants based on purchases made at the set of merchants by the corresponding cardholders; 
parsing…the stored transaction data to identify a plurality of reference transactions for each of the plurality of cardholder categories, wherein the plurality of reference transactions include purchases made by any of the account identifiers in the221652-00389PATENT category at any of the merchant identifiers in the respective set of merchants; 
comparing…the stored transaction data associated with the account identifier of the first cardholder to the purchase frequency and the average purchase amount for the respective set of merchants for each of the categories; 
selecting…based on the comparison, one of the plurality of cardholder categories for linking with the first cardholder; 
linking…the first cardholder to the selected category; 
determining…that the first cardholder has an interest in the type of goods associated with at least one of the respective set of merchants associated with the selected category; 
determining…a likelihood of a new purchase associated with the interest by comparing the stored transaction data of the first cardholder to the average purchase amount and the purchase frequency of the reference transactions involving the at least one merchant of the respective set of merchants;  321652-00389 PATENT 

The Examiner notes that the use of the terms “links”, “linking”, etc. amounts to merely a draftsman’s attempt to render the claim language to appear more technical than the specification provides support for.  The recited “linking” of a cardholder to a categories or account identifiers to merchants does not involve any sort of technical “linking”.  There is no disclosure of, for example, linking cardholders to categories or account identifiers to merchants via hyperlinks.  There is no disclosure of any sort of data structure pointer or vector or database reference that links the recited entities within a data storage context. The claims do not contemplate any specific data structure created to store the cardholder category data or the claimed linkage.   Instead, the linkage is merely an undefined association between cardholders and categories and between account identifiers and merchants.
Hence, the above-reproduced limitations set forth a process in which transaction data is analyzed to create categories of cardholders, purchase metrics with respect to those categories are then analyzed, and ultimately, purchasing behavior of a first 
Appellant asserts, instead, that the claims recite: 
…a specific manipulation of pre-existing electronic data sets to enable a determination of a likelihood that a specific cardholder will make a purchase of a specific type of goods. The claims recite specific mappings on a particular electronic data set (see paragraphs [0026]-[0033]; FIG. 6) that enable the claimed system to create dynamic, non-intuitive cardholder categories based on revealed preferences in the transaction data, thereby enabling the claimed system to find unexpected (e.g., facially unrelated) common interests among cardholders.  

The Examiner respectfully disagrees.  The claims are silent as to any manipulation of the pre-existing electronic data set (the recited “stored transaction data”).  That data set is merely retrieved, accessed and analyzed. The claims do not recite any alteration of the data set en masse, any alteration of particular records within the data set, or any alteration of any individual piece of data within the data set. Neither the claims, nor the disclosure, recites any sort of “mapping” on the data set. Instead, the “pre-existing electronic data set” is merely used as a reference for the operator of the claimed method to make various observations, determinations, and judgements. The not disclosed as a representation of any data structure created by the invention, any mappings on a data set, or any manipulation of the existing transaction data.  The manipulations and mappings on the particular electronic data set argued by Appellant are simply not supported by the claims or the disclosure.
Further, the advantages purported by Appellant of enabling “a determination of a likelihood that a specific cardholder will make a purchase of a specific type of goods” and “dynamic, non-intuitive cardholder categories based on revealed preferences in the transaction data, thereby enabling the claimed system to find unexpected (e.g., facially unrelated) common interests among cardholders” are entirely commercial in nature, and are not related to any technical operation of the system or any technical problem the system purports to solve.  The Examiner is aware of no precedence for entirely commercial advantages rendering eligible otherwise ineligible claims.
In response to Appellant’s argument that the claims “intelligently link data”, the Examiner again reiterates that the use of the term “linking” has no disclosed or intrinsic 
Accordingly, the Examiner asserts that the claims are ineligible under the first prong.

On pages 10-13, Appellant asserts that the claims are directed to a practical application of any abstract idea, and are thus eligible under the second prong of step 2A of the Alice/Mayo test.  Appellant initially argues, on pages 10-11 of the brief, that it is a misapplication of the 2019 PEG to assert that claims in which the use of technology is recited with a high level of generality such that such recitations amount to no more than mere instructions to apply a judicial exception to a generic computer component.  Such an argument is incorrect on its face, as the 2019 PEG and MPEP clearly set forth that the Courts have indicated that generally linking a judicial exception to a particular technological environment is not sufficient to amount to a practical application of the judicial exception (see MPEP 2106.05(h)).  Additionally, merely instructions to apply a judicial exception are not sufficient to amount to a practical application (see MPEP 2106.05(f): “As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank”). In the instant case, the claims do not provide any specificity as to how any of the claimed functions are performed on a technical level, instead merely reciting that they are performed “by the server computing device”.  The Examiner considers “by the server computing device” to be an equivalent of “apply it”.  
On pages 11-12, Appellant argues that the claims establish a practical application by showing an improvement to another technology. Appellant argues that the claims solve the existing problem of “conventional computer-based recommender systems often fail in predicting an individual’s future purchasing behavior because they ignore types of merchants and products that, although not obviously related to the person’s previous purchases, may be of interest to the person.”  Appellant purports that the claims solve this problem because the claimed system “dynamically creates the categories and related goods based on purchasing preferences of a large population of unrelated individuals, as revealed through the individuals’ own purchases”.  Without conceding the validity of the asserted existing problem, or whether the claimed system offers the asserted solution, such an argument amounts to asserting that the claimed system has provided a commercial solution to a commercial problem.  The Examiner is aware of no precedent for commercial solutions to commercial problems rendering claims eligible. Other than referencing that both existing systems and the present system are “computer-based”, Appellant has offered no explanation of any technological aspect of either the existing problem or the proposed solution.  Appellant has merely asserted that the claimed system offers an improved commercial approach—that of considering previously unconsidered information when categorizing consumers and predicting their purchase behavior. An improved commercial approach does not offer a technical solution to a technical problem, and does not amount to an improvement of a technology or technical field.  


On pages 13-14 of the brief, Appellant asserts that the claims recite an inventive concept that amounts to significantly more than any alleged abstract idea.  Appellant argues that the claims recite and inventive concept that amounts to significantly more because the claims “clearly recite more than well-understood, routine, or conventional activities at least with respect to dynamically creating categories and related goods
based on purchasing preferences of a large population of unrelated individuals, as revealed through a standardized electronic dataset recording markers of the individuals’ own purchases, rather than assigning an individual to a predetermined, recognizable category of interests (e.g., “sporting goods”) and related goods based on the individual’s previous purchases or survey responses.” As an initial matter, portions of the subject matter argued as unconventional by Appellant (e.g, large population of unrelated individuals, “standardized electronic dataset”) are not claimed. Further, Appellant has mischaracterized the considerations set forth by Berkheimer. The well-understood, routine, and conventional evaluation in step 2B of the Alice/Mayo framework does not consider all elements of the claims; it considers additional elements of the claims, that is, elements that are not part of the abstract idea (See MPEP 2106.05(d)).  Hence, arguing that portions of the claims that are part of the purported abstract idea (i.e., creating categories) are not well-understood, routine, and conventional and therefore amount to significantly more than the abstract idea is erroneous and unpersuasive.
Berkheimer was not met to show the well-understood, routine, and conventional nature of portions of the abstract idea are unpersuasive.  The additional elements present in the independent claims -- the retrieving, accessing, receiving, storing, and transmitting limitations -- each fall within types of elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields: receiving or transmitting data over a network and storing and retrieving information in memory (see MPEP 2106.05(d).  Accordingly, the Examiner asserts that the additional elements in the claims do amount to well-understood, routine, and conventional activity, and do not amount to significantly more than the abstract idea.





Respectfully submitted,
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        

Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625  

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.